Title: To Benjamin Franklin from W. Hick, 23 May 1763
From: Hick, W.
To: Franklin, Benjamin


Dear Sir
Lancashire Furnace 23d. May 1763.
It gives us great pleasure to hear of your good Health, but are no less Mortified than you in not having the pleasure to see you, and do assure you that Mrs. Hick was so afraid of being out of the way when you call’d, that I could not prevail with her to go abroad for this three weeks past: but has now given up all thoughts of seeing you, for this year at least. I thank God we still continue to enjoy a good State of Health and are always glad to hear the same from our Friends.
I observe a proposal in the Pennsylvania Gazette of the 21th April to settle the Ohio, and should be glad of your Opinion as to an Adventure in making a Purchase there, a Young Man who lives in our Company’s Employ whose time (he Engag’d for) is nearly expir’d has an Inclination to go there and become a Proprietor, especially if he thought there was any probability of Iron Lead or Copper Mines. If it is your Opinion there is, as I make no doubt but you are Acquainted with that Country by Information from those that have been there: Three of us propose taking up five Thousand Acres, not in one Body but as Three Proprietors, which is one Mr. Phillips, Mr. Smith and myself; how far such a Scheme may Answer I can’t pretend to say, but if you give us Encouragement Intend to send Mr. Smith to the Ohio, as he is a Regular Miner, brought up in Mr. Tysington’s employ, and at present lives with me: He is really a very Ingenious Young Man and a good Mechannic. Should you approve of our Undertaking, your Advice how to Proceed will greatly oblige us.
I must beg you will be so obliging as to give me Directions for putting up the Iron Rod, Mrs. Hick is much more uneasy at the Smart Thunder we have had, then in case it was put up, and is very anxious to have it up.

Mrs. Hick Joins me in Compliments to you Mrs. Franklin and Miss Franklin. And am Dear Sir Your very Humble Servant
W Hick
 Addressed: To / Benjn. Franklin Esqr. / In / Philadelphia
Endorsed: Lanc Furnace May 23d 1763 from Mr. Hick to B Franklin Esqr
May 23d 1763 Mr Hick about Ohio
